Citation Nr: 0107356	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1996 rating determination, by the Newark, New Jersey, 
Regional Office (RO).

Irrespective of the July 1996 RO determination not to reopen 
the veteran's claim for service connection for PTSD, the 
issue of new and material evidence will be adjudicated in the 
first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1993, the RO 
denied a claim for entitlement to service connection for 
PTSD.

2.  In a July 1994 rating decision, the RO concluded that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
PTSD.  The veteran was notified of that decision in July 1994 
and did not appeal.

3.  Certain items of evidence received of record since the 
July 1994 RO decision are, in connection with evidence 
previously assembled, so significant that they must be 
considered to fairly decide the merits of the claim.

4.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

5.  The evidence does not reflect that the veteran sustained 
a qualifying, verifiable stressor during the course of his 
military service which supports a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD is final.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
20.301(a), and 20.304 (2000).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107(a), 7104 (West 1991); 38 C.F.R. 
§§ 3.304(f), (2000), as in effect prior to and on March 7, 
1997.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include no complaints 
of or treatment for any psychiatric disorder, and the 
veteran's separation examination report shows no psychiatric 
abnormality.  The veteran's DD 214 shows that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, 2 Overseas Bars and a 
Sharpshooter Badge.  His military occupational specialty was 
as a light vehicle driver.  

The post-service evidence of record shows that in December 
1969 the veteran was hospitalized for hepatitis.  The 
hospital summary is negative for complaints, findings or 
treatment for psychiatric symptoms.  

In June 1992, the veteran filed a claim of entitlement to 
service connection for PTSD.  At that time the RO sent the 
veteran a PTSD development letter, requesting dates, times, 
assignment, and a description of in-service stressors the 
veteran claimed to have experienced, and the names of any 
corroborating witnesses or personnel involved.

During VA examination in July 1992 the examiner noted the 
veteran's military and post-service history in detail.  The 
veteran reported that he was in combat and was attached to 
58th Transportation Unit in the Army.  At the time of the 
examination the veteran was hospitalized in the acute 
psychiatric unit because he had taken a mild overdose of 
Seconal and felt as if he were having a nervous breakdown.  
He was sent to the general psychiatric unit and later 
transferred to the PTSD unit.  His admitting diagnoses were 
acute PTSD, severe depression with suicidal ideation and 
anxiety.  It was noted that prior to coming to the VA Medical 
Center he had been in the Lower Bucks County Hospital in the 
psychiatric unit on two previous occasions.  

The veteran stated that he was in Vietnam for one year as a 
truck driver but did guard duty around ammunition dumps.  On 
several occasions, he came under severe mortar fire and enemy 
attacks.  He stated he was terrified the entire time.  One 
extremely traumatic event occurred while he was in a tent 
sitting next to a good friend of his, a sergeant.  There was 
an explosion and his friend fell over dead.  The veteran was 
not exactly sure what happened, but believed that someone was 
cleaning a gun and that it accidentally went off and shot the 
sergeant through the head.  The veteran stated that this 
event unnerved him to the extent that he spent the rest of 
his time in a state of terror.  Any time mortar shells landed 
near him, he would hit the ground, screaming and it would 
take him some time to get over it.  He said that after the 
sergeant's death he began to feel like crying all of the 
time.  The veteran did not specifically identify the sergeant 
by name.

The veteran also stated that, while he was in Vietnam, he 
smoked a great deal of marijuana, but did not like alcohol 
and did not take "hard" drugs.  After he returned home he 
abused heroin for four years as a kind of medication for his 
terror and anxiety.  He described himself as a nervous wreck 
and depressed because he had lost all of his friends except 
for the few who were taking heroin.  He stopped using heroin 
some time in the late 1970s and has not taken heroin or 
alcohol since that time.  He was also imprisoned for several 
months for burglary.

According to the examination report, the veteran further 
related that he had married in 1970, but the marriage was a 
disaster.  His wife was only 16 at the time and left him 
after one month of marriage.  He remarried in 1981 and he and 
his wife have three children.  He stated that his wife could 
stand him no longer and recently left him with the children.  
This action on her part precipitated an outpouring of PTSD 
symptoms, resulting in a mild suicidal attempt and a desire 
to use weapons to kill somebody.  Soon after she left the 
house, the veteran threw all of his guns in the river and 
signed himself into a psychiatric unit in the Bucks County 
Hospital.  Ultimately he ended up in the Coatesville VA 
Medical Center.  

The veteran reported that he had held about 75 jobs between 
1967 and the present.  He felt that, with few exceptions, he 
had been fired from each of these jobs because of his rage, 
anger outbursts and depression.  He stated that his best job 
was at US Steel which lasted exactly two months because he 
verbally abused his boss and was fired on the spot.  The 
veteran stated that he has known since 1967 that there was 
something terribly wrong with him.  His wife and friends have 
also told him this but it was not until May of this year that 
a psychologist explained to him that he was suffering from 
PTSD.  

The physician who examined the veteran in July 1972 concluded 
that the veteran was a typical example of a Vietnam veteran 
who has had severe, chronic PTSD for years and never knew it.  
The clinical impression was PTSD, severe, chronic; 
depression, at times severe and episodic with suicidal 
ideation and two suicidal gestures; and anxiety attacks, 
severe.  

A VA discharge summary shows the veteran was hospitalized 
from June 1992 to September 1992.  Presenting problems 
included intrusive recollections, flashbacks, nightmares of 
traumatic combat experiences, intense psychological distress 
on exposure to events resembling the trauma, efforts to avoid 
situations, thoughts or feelings associated with the trauma, 
psychogenic amnesia, markedly diminished interest in 
significant activities, feelings of estrangement from others, 
restricted range of affect, sleep disturbance, irritability 
and outbursts of anger, difficulty concentrating 
hypervigiliance, physiological reactivity on exposure to 
events that resemble and aspect of the traumatic events, 
exaggerated startle response, severely depressed mood and 
severe guilt.  The diagnoses at discharge were PTSD and major 
depression.  

By rating action of October 1993, the RO denied the claim of 
entitlement to service connection for PTSD on the basis that 
the veteran did not provide specific information concerning 
the death of his friend, or coming under mortar fire and 
enemy attacks and that they were unable to verify the events 
which the veteran reported as his stressors.  That decision 
was not appealed. 

In March 1994, the veteran submitted private treatment 
records which show evaluation and treatment for depression 
and a suicide attempt in March 1994.  The following month, 
the RO sent the veteran a PTSD development letter, again 
requesting dates, times, assignment, and a description of in-
service stressors the veteran claimed to have experienced, 
and the names of any corroborating witnesses or personnel 
involved.  The RO also informed the veteran that new and 
material evidence was needed in order to reopen his claim for 
service connection for PTSD.

The veteran subsequently provided information regarding his 
claimed stressors in a statement received by the RO in June 
1994. He indicated that when he first arrived in Saigon he 
was placed in a "holding camp" which was attacked two 
nights later.  He also related an incident when his unit was 
in Bong Son and had to stay overnight because they could not 
unload.  He stated that the compound was hit and that he was 
guarding an ammunition dump that was also hit.  He also 
provided the names of several men who served with him, but 
could not remember the dates of the incidents.  On this 
occasion he stated that the sergeant who was killed was named 
"[redacted]".

In a June 1994 statement from the veteran's sister, she 
reported her recollections of her experiences with the 
veteran prior and subsequent to his service in Vietnam.  She 
indicated that upon the veteran's return from Vietnam, he 
experienced nightmares, crying, an inability to work, drug 
use and a suicide attempt.  

By rating action of July 1994, the RO determined that new and 
material evidence with which to reopen the claim of 
entitlement to service connection for PTSD had not been 
presented.  That decision was not appealed.

In July 1995, the veteran again requested that his claim be 
reopened.  In support of his claim he submitted additional 
private treatment records from Lower Bucks Hospital related 
to his March 1994 suicide attempt.  Also of record is a 
hospital summary dated in June 1995 which shows the veteran 
was admitted for complaints of nightmares, depression and 
insomnia.  The diagnosis at discharge was PTSD.

In October 1995, the veteran submitted the Unit history for 
the 58th Transportation Company (Light Truck).  The history 
provides a chronological report of action during the period.  
In pertinent part it reports that the unit was engaged in 
beach clearing operations at the port of Qui Nhon in 1966.  
Towards the end of May 1966, the First Platoon was attached 
to the 444th Trans Co. (LTrk) at that time stationed in 
Pleiku and engaged in support of the First Calvary, 101st 
Airborne and 25th Infantry Divisions.  The Second and Third 
Platoons began line hauls to An Khe and Pleiku. The veteran 
also obtained a copy of the January 1967 to December 1967 
history of the 58th Trans Co documenting the unit's locations 
and significant situations encountered by the unit during the 
period.  There was no combat activity reported for either 
period.  

Also of record are VA outpatient treatment records dated from 
June 1992 to September 1995, many of which are duplicates.  
The non-duplicative medical evidence is limited to treatment 
records documenting continued psychiatric evaluation and 
treatment of the veteran.

In a statement dated in October 1996 the veteran related 
additional details regarding the friend who was killed in 
service.  On this occasion he identified the serviceman as 
Sergeant [redacted] and indicated that he had died 
when he accidentally shot himself.  Attached to his statement 
was a casualty report for Sgt. [redacted], obtained from the PTSD 
Program at the Coatesville VA Medical Center, which shows the 
cause of death as "accidental self-destruction."  
Additional evidence of record consists of casualty reports 
obtained from the Last Firebase Veterans Archive Project, for 
several other individuals including [redacted] and 
R.A.M., who the veteran identified as his cousin.  In a 
handwritten note at the bottom of the report the veteran 
stated that he learned his cousin had been killed in Vietnam 
when he "looked through the book."  He also remembered that 
servicemen [redacted] and Harry Burkley Forbes 
came back in body bags.

In November 1996, the RO sent the veteran a PTSD development 
letter, asking whether he witnessed the deaths of servicemen 
R.A.M., Webb, and [redacted], to give a description of what 
happened and indicate the units to which they were assigned 
at the time of their deaths.  

Additional evidence of record includes a discharge summary 
dated in August 1995 which shows the veteran was admitted to 
the PTSD program.  

An undated medical statement from J.H. Hill, M.D. shows 
evaluation and treatment for PTSD.  The veteran gave a 
history of driving a tractor-trailer during his 13-month tour 
in Vietnam.  In addition he reported that he also went on 
patrols and did guard duty.  In his capacity as a truck 
driver, he was subjected to frequent sniper fire and his side 
window was shot through at least four or five times.  In his 
capacity as a perimeter guard he had one known kill.  The 
veteran reported an additional stressor which involved a 
situation in which his position was under mortar attack.  He 
was running toward some sandbags when another serviceman 
stood up and told him to get out of the way so he could 
return enemy fire.  As the soldier stood up he was shot 
through the head and killed.  He could not identify the 
individual by name.  The veteran submitted additional 
casualty reports.

A discharge summary dated in August 1996 shows the veteran 
was a direct admission for enrollment into the PTSD program.  
He also provided an account of his in-service stressors to a 
social worker during a VA social work assessment.  The 
examiner noted the veteran's military history was negative 
for combat.  The veteran reported that he recalled seeing men 
killed and maimed plus he learned that several of his friends 
were killed after he return to the States.  He related that 
[redacted] killed himself accidentally.

At his RO hearing in February 1997 the veteran testified that 
serviceman R.A.M., previously identified by the veteran as 
his cousin, was in fact not his cousin.  He testified that a 
cousin named V.A.M. was killed in Vietnam but after the 
veteran had already returned home.  The veteran also 
testified that he did not witness the death of serviceman 
Hanks as he was also killed after the veteran returned from 
Vietnam.  The veteran testified that he did witness the death 
of the sergeant who died from an accidental self-inflicted 
gunshot wound.  On this occasion the veteran stated that they 
were in Pleiku and it was raining.  As he approached a group 
of men standing in a circle "the gun went off and shot [Sgt. 
[redacted]] and killed him."  The veteran testified that the 
sergeant died from a wound to the stomach to mid-chest area.  
The veteran did not know what unit Sgt. [redacted] was with but 
thought it might be the 1st Air Cav. or 25th Infantry.  The 
veteran testified that he could not remember when it happened 
but that it was sometime in the latter part of 1966.  He 
testified that he was later questioned regarding that 
incident as part of an investigation by the Military Police.  
He then testified that he became aware of serviceman Webb's 
death while loading body bags onto his truck and that he 
noticed the tag, but did not actually see the body.  He also 
testified that he did not witness the death of serviceman 
[redacted].  He testified that during convoys 
although his truck was hit on several occasions he was never 
injured.  He testified again about the event that occurred 
while he was delivering ammunition and another serviceman was 
killed trying to protect him.  The veteran testified that he 
did not recall submitting casualty reports for [redacted] 
[redacted] or [redacted]. 

The RO made an attempt to obtain information to verify the 
veteran's claimed stressors, in particular the circumstances 
surrounding the death of serviceman [redacted] [redacted] and 
obtain any investigative report of his death.  To that end 
the RO obtained Sgt. [redacted]'s service records.  In March 1997, 
the RO received service records which show on July 9, 1966 
Sgt. [redacted] died as a result of wounds received when a mine 
accidentally detonated during a mine laying mission in Phu 
Loi.  These records also show that he was attached to Company 
C, 1st Engineer Battalion, 1st Infantry Division.  The records 
were negative for any investigate report involving the 
veteran.  

In November 1997 the RO asked the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for information to 
verify the veteran's claimed stressors.  The RO forwarded 
copies of the unit histories for the 58th Transportation 
Company along with stressor statements from the veteran and 
the casualty reports.

In January 1998 USASCRUR indicated that unit histories had 
previously been provided to the veteran by USASCRUR.  In 
addition, the casualty data that was provided was verified 
and confirmed by their Vietnam Casualty database.  USASCRUR 
responded that it was not clear what additional research, if 
any, was required on their part.  

On VA examination in April 1998 the diagnosis was psychotic 
disorder, not otherwise specified.  


Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

The evidence, which has been obtained, includes the veteran's 
service medical records and post- service medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations.  He has had the opportunity to have a personal 
hearing.  The RO has attempted to verify the veteran's 
claimed stressors.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.


A.  New and Material Evidence

The record shows that a rating decision denying the claim for 
service connection for PTSD was rendered by the RO in October 
1993.  In July 1994 the RO found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for PTSD.  The veteran was notified of this 
and did not perfect an appeal of that decision within 1 year 
of being notified.  Thus, the July 1994 RO decision is final.  
38 C.F.R. § 20.302(a) (2000).  

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105 (West 1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

A review of the record reveals that the medical evaluations 
in connection with the veteran's prior PTSD claims were based 
in large part on history, furnished by the veteran to the 
medical examiners, of claimed combat incidents during 
Vietnam.  The prior VA denials emphasized that the veteran's 
claimed stressors were not supported by his service records.  


While service records do not support the veteran's assertions 
of combat participation in Vietnam, he has submitted casualty 
reports for several individuals, he claimed served with him 
in Vietnam and were killed while he was there, in particular 
[redacted] [redacted].  After considering the record as a whole, 
the newly received evidence (to include the veteran's 
statements which articulate the claimed inservice stressors) 
is, in connection with evidence previously assembled, so 
significant that such evidence must be considered to decide 
fairly the merits of the claim.  The submission of additional 
stressor information provides a sufficient basis to reopen 
the veteran's claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000); Hodge, 155 F.3d at 1359, 1363.


B.  Service Connection

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (1999).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
date the Cohen decision was issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2000).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the 
RO has made several efforts to obtain all relevant items of 
evidence, and there is no reasonable possibility that further 
development would aid in substantiating the claim. 38 
U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2098 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence does not establish that the veteran engaged in 
combat with the enemy during his period of active duty 
service.  The veteran's DD 214 revealed no certificates or 
awards denoting participation in combat.  Also the documents 
provided by USASCRUR do not reflect any indication that the 
veteran's unit, identified as the 58th Transportation 
Company, sustained any combat-related deaths or injuries of 
its personnel for the periods indicated.  Moreover, review of 
the veteran's alleged primary stressor reveals that this 
incident is not related to combat.  Specifically, the 
veteran, through his statements and testimony herein, alleged 
that he witnessed the accidental death of a friend.  While 
the alleged incident is significant, it does not indicate 
that the veteran engaged in combat with the enemy, i.e. 
"that the veteran personally participated in an event 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 
(October 18, 1999).

The veteran has been given an opportunity to identify his 
service-related stressors and the RO has taken steps to 
verify the veteran's accounts.  However, he has provided 
contradictory and inconsistent details of his claimed 
stressors.  This is especially true of his accounts of the 
death of his friend, which consists of some significant 
discrepancies regarding the circumstances surrounding his 
death.  

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character.  For 
documentary evidence, a "VA adjudicator may properly 
consider internal consistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  
The United States Court of Appeals for the Federal Circuit 
held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

With each interview, the veteran provides a different 
recollection of events during active service.  During his 
1992 examination, the veteran claimed that he was in a tent 
seated next to his friend who was killed, presumably from 
accidental gunfire. He did not provide any information 
concerning the time or location where this claimed event 
occurred.  He also did not identify the name of the 
serviceman killed.  In his statement dated in June 1994 the 
veteran stated that the sergeant who was killed was named 
"[redacted]."  However, in 1996, after obtaining a casualty 
report, the veteran reported that the sergeant's name was 
[redacted] [redacted] and that he had died from a self-inflicted 
gunshot wound.  During testimony in February 1997 the veteran 
indicated that a group of servicemen, including Sgt. [redacted], 
were standing around in a circle when a gun went off killing 
the Sgt.  On this occasion the veteran stated that the 
incident occurred in Pleiku in the latter part of 1966. 

The veteran's accounts of Sgt. [redacted]'s death are inconsistent 
and contradictory.  All versions of these accounts cannot be 
true.  It is unlikely that any failure of memory resulted in 
several instances of reporting that Sgt. [redacted] died from 
accidental gunfire while seated in a tent, another account of 
him dying from an self-inflicted gunshot wound and yet 
another account of him dying from accidental gunfire while 
standing outside in a circle with other servicemen.  Taken 
together these versions are evidence the veteran is not 
credible.  

Based on the above examples, the veteran either is an 
extremely poor historian which would merit reduced probative 
value being placed on his allegations, or he was fabricating 
his alleged stressors which would merit no probative value 
being placed on his allegations of in-service stressors.  
This record shows an overwhelming pattern of inconsistency 
such that a rational fact-finder would find it difficult to 
place any faith in the veteran's accounts.  However these 
inconsistencies should not be a basis on which to determine 
the veteran's overall credibility.  

The RO has made diligent attempts to verify the veteran's 
reported stressors and to that end obtained the service 
records for serviceman [redacted] [redacted].  However the 
documentary record as to the nature of the events is not 
consistent with the veteran's description.  As previously 
reported Sgt. [redacted]'s death was most recently reported by the 
veteran to have occurred as a result of an accidental self-
inflicted gunshot wound while in Pleiku.  The information 
obtained regarding the cause of death and other facts differs 
from the veteran's reported stressor in significant respects.  
Although service records confirmed that a [redacted] [redacted], 
who held the rank of Sergeant, did die, it was from an 
accidental mine explosion during a mine laying mission.  Also 
Sgt. [redacted]'s location at the time of his death and the 
veteran's reported location are different.  The time of the 
accident has also changed, from July 1996 to the latter part 
of 1966.  There are other discrepancies, including the name 
of the Sergeant killed.  Initially the veteran identified him 
as "[redacted]" but later after submitting casualty reports he 
identified the sergeant as [redacted] [redacted].

The accounts of this stressor are not credible because of the 
obvious internal inconsistencies and the lack of 
corroborating objective evidence.  The veteran has shown a 
consistent pattern of inaccurately reporting facts.  This 
pattern of inaccuracy renders his testimony and statements 
not credible as to any specific fact or otherwise 
corroborated by objective evidence. 

As to the alleged stressor involving the servicemen who 
pushed him out of the line of fire, this incident was not 
mentioned on the previous occasions when he first purported 
to state his alleged stressors.  Further, the veteran was 
unable to provide the names of any of the individuals 
involved in the alleged stressful event and also failed to 
provide the dates or locations.  As a result, there was no 
meaningful basis to submit this incident for stressor 
verification.  

With regard to the veteran's alternatively alleged stressors, 
including the deaths of several servicemen, although these 
deaths appear to have been verified by USACRUR, the veteran's 
mere knowledge of his friends' deaths is an insufficient 
stressor on which to support a diagnosis of PTSD.  See also 
Cohen, 10 Vet. App. at 143.  Moreover several of the deaths 
took place after the veteran left service and any stressor 
associated therewith could not have occurred while he was in 
service.  



Other evidence offered by the veteran to support his claimed 
stressors is too vague and lacking in detail to be subject to 
verification.  It is noted that mere presence in a combat 
zone in a noncombatant capacity is insufficient as a stressor 
and does not establish the occurrence of a stressor to permit 
service connection for PTSD.  Swann v. Brown, 5 Vet.App. 229, 
233 (1993).

In the absence of a verified stressor, the diagnoses of PTSD 
are not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's Vietnam 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994).  Since the 
veteran's claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.  See West, 7 Vet. App. at 78.  The reasonable 
doubt doctrine is not applicable in this case as the evidence 
is not evenly balanced.  See 38 C.F.R. § 3.102 (2000).  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based predominantly on the history 
provided by the veteran, and that history has been found to 
be unreliable.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet.App. 
229, 233 (1993). Likewise, medical statements which accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

The clear preponderance of the evidence is against the 
veteran's claim.  Because the evidence is not in approximate 
balance, the benefit of the doubt cannot be granted in the 
veteran's favor. 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102,


ORDER


Entitlement to service connection for PTSD is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

